Exhibit 99.1 International Monetary Systems Announces New Effective Date for One-For-Six Reverse Stock Split Company to Begin Trading Under New Symbol ITNM Effective August 7, 2009 New Berlin, Wisconsin – August 7, 2009 –International Monetary Systems, Ltd. (OTCBB: ITNM), a worldwide leader in business-to-business barter services announced the revised effective date and new trading symbol to enact a one-for-six reverse stock split of outstanding common stock to be Friday, August 7, 2009. The new trading symbol will change from INLM to ITNM. A previously announced effective date of July 17th was changed because of administrative requirements that delayed the action. In discussing reasons for the reverse stock split, CEO Don Mardak stated: "It has always been the goal of IMS to be listed on the American Stock Exchange or NASDAQ. Management believes that this stock split will be a major step toward that goal. We also feel that our company and its share price have been highly undervalued for many months.
